By the Court, Robertson, Ch. J.
The action in this case is not on contract, but for damages for the tort of the defendant in fraudulently misrepresenting the responsi*57bility of one J. N. Land, whereby the plaintiffs were induced to sell him merchandise. The allegation in one of the affidavits on which the order of arrest was issued, that the defendant is a non-resident, is not denied. I therefore cannot perceive upon what ground the order of arrest was vacated, as it certainly was properly granted, under the first subdivision of section 179 of the Code.
The order appealed from must be reversed, without costs.